PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/826,118
Filing Date: 29 Nov 2017
Appellant(s): Threadgill, Micah



__________________
Kimberly Ballew, Reg. No. 52,822
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 November 2020 appealing the Office action dated 30 April 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6, 8, 9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedens (U.S. Pre-Grant Publication No. 2017/0037695).
Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haley (U.S. Patent No. 5,515,916).
Claims 16-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haley (U.S. Patent No. 5,515,916) in view of Springett et al. (U.S. Patent No. 8,720,564).

(2) Response to Argument
Regarding the rejections of claims 1-3, 6, 8, 9 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Sedens (U.S. Pre-Grant Publication 2017/0037695).
Appellant argues that the rejections of claims 1-3, 6, 8, 9 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Sedens as applied in the Office action dated 30 April 2020 are improper because Sedens fails to identically disclose features recited in independent claim 1 on pages 6 and 7 of the Appeal Brief dated 13 November 2020.  

The Sedens reference discloses a seal (ram seal 200 as shown in figure 5) wherein the seal defines a packer assembly.  The seal (200) includes a packing element (considered the combination of the flat segment 210 and the curved segment 205).  Additionally, it is considered that the seal (200) includes a protrusion (220).  The protrusion (220) of the seal (200) is received within seal retention pockets (270) wherein the seal retention pockets (270) are formed in the flat groove surfaces of the blind ram (250) as described in paragraph [0039], line 9 to paragraph [0040], line 5.  It is considered that lower projections (considered the protrusions 220 that extend from the bottom surface of the flat segment 210; the protrusions 220 project from each side of flat surfaces 212 as described in paragraph [0037], lines 10-12) that are received in corresponding seal retention pockets (270) define an insert in as much as claimed since the lower projections are “inserted” or placed within the seal retention pockets.  The interaction between the protrusions (220) and the seal retention pockets (270) defines a key-slot interface in as much as claimed.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As claimed in claim 1, the packer assembly includes a packing element and an insert wherein the insert of the packer assembly is coupled to a surface of the ram via a key-slot interface positioned between the first end and the second end of the resilient material along the longitudinal axis.  Therefore, it is considered that Sedens discloses a packer assembly (ram seal 200) having a packing element (considered the combination of the flat segment 210 and the curved segment 205) and an insert (protrusions 220) that is coupled to a surface of the ram at the seal retention pockets (270).
Appellant argues that the interpretation of the claim and the analysis with respect to Sedens is wholly unreasonable with respect to the recitation of “insert” in the first full paragraph on page 7 of the Appeal Brief filed 13 November 2020.  The examiner disagrees.  
Appellant argues that the Sedens reference does not mention the presence of any insert in the description of the seal 200 and that the seal 200 appears to be one structure that is made entirely of a resilient material without any such insert.   Although Sedens does not expressly disclose the protrusions (220) as being an insert, the protrusions (220) are received within the seal retention pockets (270).  Therefore, it is considered that the protrusion (220) functions as an insert since the lower projection(s) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, it is considered that the interpretation that the protrusions (220) of Sedens as being inserts is reasonable with respect to the claim language of claim 1 and in light of the specification without reading limitations from the specification into the claim.  

Appellant argues that Sedens fails to identically disclose features recited by claims 2, 3, 6, 8, 9 and 21 on pages 7-8 of the Appeal Brief.
With respect to claim 3, appellant argues that Sedens does not identically disclose “a second insert of the packer assembly, wherein the second insert comprises a rounded surface configured to engage a corresponding surface of the receptacle” as claimed in claim 3.  The examiner disagrees.  It is considered that Sedens discloses a second insert (considered the upper projections 220 that extend from the upper surface of the flat segment 210 wherein the upper projections 220 are considered inserts since the projections are inserted into upper seal retention pockets 270 of the ram 250) wherein the second insert comprises a rounded surface (the surface of the projection 220 comprises a rounded surface as shown in figure see figure 5).  Further the second inserts (considered the upper projections 220) are configured to engage a corresponding surface of the receptacle at the seal retention pockets (270) wherein the seal retention pockets (270) are formed in the flat groove surfaces of the blind ram (250) 
With respect to claim 9, appellant argues that Sedens does not identically disclose “wherein the ram is a shearing ram” as claimed in claim 9.  The examiner disagrees.  The specific structure of a shearing ram is not claimed within claim 9.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is considered that, since the blind ram shown in figure 5 of Sedens would occupy the space within the blowout preventer when actuated, that the blind ram would be capable of shearing a wire line when the blind ram moves to the actuated position.  Therefore, appellant’s arguments relating to the features of claim 9 are not persuasive.
Appellant has only presented arguments with respect to claim 1 on which claims 2, 6 and 8 depend.  It appears that the rejections of claims 2, 6 and 8 stand or fall with the rejections of claim 1.
Appellant has only present arguments with respect to claim 1 and claim 3 on which claim 21 depends.  It appears that the rejection of claim 21 stands or falls with the rejections of claim 1 and/or claim 3.

Regarding the rejections of claims 10-12, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Haley (U.S. Patent No. 5,515,916).
Appellant argues that the rejections of claims 10-12, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Haley as applied in the Office action dated 30 April 
Appellant argues that Haley fails to identically disclose features recited by independent claim 1, including “a first insert of the packer assembly, wherein the first insert comprises a slot configured to receive a protrusion disposed on a surface of the respective ram body” in the second full paragraph on page 8 of the Appeal Brief dated 13 November 2020.  The examiner disagrees.  
Appellant argues that the pin 38 of Haley cannot reasonably be considered to be disposed on a surface of the ram body.  Additionally, appellant argues that the structure of Haley with the pin 38 extending through the hole 46A cannot be considered identical to the claimed protrusion disposed on a surface of the ram body at least because the pin 38 is instead disposed on the top packing 37A and merely extends through a void or empty space of the ram body 30A.  
Haley discloses a blowout preventer (20) having a body (21), a first ram (24A) and a second ram (24B) wherein the first ram (24A) comprises a ram body (30A), a packer assembly (41, 42), a first insert (45) and a second insert (82) wherein the first insert (45) comprises a slot (46A) and wherein the second ram (24B) comprises a ram body (30B), a packer assembly (41A, 42A), a first insert (45) and a second insert (87) wherein the first insert (45) comprises a slot (46A).  A pin (38) is inserted into the openings (39) of the corresponding ram body (30A, 30B) such that the pin (38) is received within the slots (46) as described in column 6, lines 40-47.   It is considered that since the pin (38) is received within the opening (39) of the corresponding ram body (30A or 30B), the pin (38) is “disposed” or “arranged in a particular position” on a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim does not require the protrusion to be monolithically formed as a single piece with the ram body, but only that the protrusion is disposed on a surface of the ram body.  Therefore, it is considered that Haley discloses a first insert of the packer assembly, wherein the first insert comprises a slot configured to receive a protrusion disposed on a surface of the respective ram body. 

Appellant argues that Haley fails to identically disclose features recited by claims 11, 12, 14 and 15 on pages 9-10 of the Appeal Brief.
With respect to claim 11, appellant argues that Haley cannot be considered to identically disclose “wherein the protrusion is disposed on and extends laterally-outwardly from a laterally facing surface of the receptacle” as recited in claim 11.  The examiner disagrees.  Haley discloses a receptacle (considered the side groove 44A, 43A, 44B, 43B along with the corresponding openings 46).  It is considered that the protrusion (pin 38) is disposed on a surface of the opening (46) at the opening (39).  Further, as depicted in figure 4B, the protrusion (38) extends into the opening (46).  The protrusion (38) extends laterally-outward (or away from the center of the ram body) from a laterally-facing surface wherein the laterally-facing surface is the surface of the opening (46) on which the surface of the pin contacts and extends from faces a laterally outward direction away from the center of the ram body.  Therefore, it is considered that 
With respect to claim 12, appellant argues that Haley cannot be considered to identically disclose “wherein the first insert is configured to contact a portion of the second ram to facilitate formation of the seal” as recited in claim 12.  The examiner disagrees.  Appellant argues that even if the pin 45 could be considered equivalent to the first insert and the pin 50 could be considered equivalent to the second insert, Haley is silent with respect to the pin 45 contacting the ram 24B (see page 10, first full paragraph, lines 6-9 of the Appeal Brief).  Firstly, the pin 50 was not considered to be the second insert of the first ram.  The second insert of the first ram (24A) was considered to be reinforcing plate (82).  Secondly, the pin (45) of the first ram (24A) is formed with the socket (51) and the pin (45) of the second ram body (24B) is formed with the pin (50) as described in column 9, lines 26-31.  Therefore, it is considered that the socket (51) is part of the pin (45) of the first ram (24A) and that the pin (50) is part of the pin (45) of the second ram (24B).  
Further, appellant argues that the pin 45 of Haley extends rearwardly away from the second ram 24B and does not appear to contact the second ram 24B on page 10, first full paragraph, last two lines of the Appeal Brief.  However, the second ram (24B) includes a ram body (30B), a packer assembly (41A, 42A), a first insert (45) and a second insert (87).  As shown in at least Figure 11, the first insert (45 which extends to and surrounds the groove 51) of the first ram contacts a portion of the second ram (24B) at the packer assembly (41A) and at the intersection of the narrowed portion of the pin (45 at pin projection 50) and the larger diameter section of the pin (45).  Therefore, it is 
Appellant has only presented arguments with respect to claim 10 on which claims 14 and 15 depend.  It appears that the rejections of claims 14 and 15 stand or fall with the rejections of claim 10.

Regarding the rejections of claims 16-18, 20 and 23 under 35 U.S.C. 103 as being obvious over Haley (U.S. Patent No. 5,515,916) in view of Springett et al. (U.S. Patent No. 8,720,564).
Appellant argues that Haley and Springett et al., alone or in hypothetical combination, fail to teach or suggest the features of independent claim 16, including “directing the first ram toward one another such that the insert contacts a portion of the second ram to facilitate formation of a seal between the first ram and a wall of a bore extending through the blowout preventer” on page 11, last full paragraph of the Appeal Brief.  The examiner disagrees.  
Appellant argues that even if the pin 45 could be considered equivalent to the first insert and the pin 50 could be considered equivalent to the second insert, Haley is silent with respect to the pin 45 contacting the ram 24B (see page 12, third full paragraph, lines 1-4 of the Appeal Brief).  Firstly, the pin (Haley: 50) was not considered to be the second insert of the first ram.  The second insert of the first ram (Haley: 24A) was considered to be reinforcing plate (Haley: 82).  Secondly, the pin (Haley: 45) of the first ram (Haley: 24A) is formed with the socket (Haley: 51) and the pin (Haley: 45) of the second ram body (Haley: 24B) is formed with the pin (Haley: 50) as described in 
Further, appellant argues that the pin (Haley: 45) of Haley extends rearwardly away from the second ram (Haley: 24B) and does not appear to contact the second ram 24B on page 12, third full paragraph, last two lines of the Appeal Brief.  However, the second ram (Haley: 24B) includes a ram body (Haley: 30B), a packer assembly (Haley: 41A, 42A), a first insert (Haley: 45) and a second insert (Haley: 87).  As shown in at least Figure 11 (Haley), the first insert (Haley: 45 which extends to and surrounds the groove 51) of the first ram contacts a portion of the second ram (Haley: 24B) at the packer assembly (Haley: 41A) and at the intersection of the narrowed portion of the pin (Haley: 45 at pin projection 50) and the larger diameter section of the pin (Haley: 45).  Therefore, it is considered that Haley of the combination of Haley and Springett et al. discloses wherein the first insert is configured to contact a portion of the second ram to facilitate formation of the seal.

Appellant argues that Haley and Springett et al. fail to render claims 17, 18, 20 and 23 obvious on page 13 of the Appeal Brief.
Appellant states that dependent claims 17, 18, 20 and 23 depend (directly or indirectly) from independent claim 1.  However, it is noted that claims 17, 18, 20 and 23 depend (directly or indirectly) from independent claim 16.
With respect to claim 17, appellant argues that Haley cannot be considered to teach or suggest “the insert comprises a slot and the first ram comprises a protrusion 
With respect to claim 23, appellant argues that Haley cannot be considered to teach or suggest “compressing a resilient material of the packer assembly along a longitudinal axis upon contact between the insert and the portion of the second ram, thereby causing the resilient material to expand along a lateral axis to facilitate formation of the seal” for at least the reasons discussed above with respect to claim 16.  The examiner disagrees.  It appears that the response to the arguments with respect to claim 16 above apply for the arguments related to claim 23.  Further, Haley discloses wherein the resilient material of the packer assemblies tightly engage one another and thus cause the rubber bodies thereof to extrude and expand inwardly and outwardly into sealing engagement the sidewall (Haley: guideways 23) of the housing of the blowout preventer as described in column 10, line 62 to column 11, line 4.  Therefore, it is considered that Haley of the combination of Haley and Springett et al. discloses compressing a resilient material of the packer assembly along a longitudinal axis upon contact between the insert and the portion of the second ram, thereby causing the resilient material to expand along a lateral axis to facilitate formation of the seal.
Appellant has only presented arguments with respect to claims 16 and 17 on which claims 18 and 20 depend.  It appears that the rejections of claims 18 and 20 stand or fall with the rejections of claim 16 and/or claim 17.


Respectfully submitted,
/ANDREW J ROST/Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
Mary E. McManmon
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.